Title: Thomas Jefferson to Lancelot Minor, 7 August 1814
From: Jefferson, Thomas
To: Minor, Lancelot


          Dear Sir  Monticello Aug. 7. 14.
          I am now so frequently and long in Bedford, & find such accumulations of letters on my return, that I am long answering them, and especially those which press least. yours of Jan. 20. had been recieved in February, that of June waited here till my last return from Bedford. both contained copies of your accounts. in the former you mention that the risks of the mail prevented
			 your sending the vouchers by that conveyance. but, my dear Sir, no vouchers are
			 necessary as to yourself, and as against those who might demand a second paiment, they are more convenient in their deposit with you. I therefore now return you one of the accounts forwarded, with an acknolegement at the foot of it which supersedes the removal of the vouchers from their present deposit.mr Buck lately presented an account against 
			 mr Marks.
			 mrs Marks having been for some time absent on a visit to our brother, I could not recur to her for information; but told mr Buck that if you considered the account as right it should be placed among
			 the debts of the estate, and paid as soon as we had funds.
			  I must say the same as to Dr Meredith’s and mr Turner’s accounts, and indeed as to what is due to Colo Callis’s estate, to the settlement of which on the principles proposed by me and accepted by him, I agree and make final.
			 we have some prospect of selling one of the negroes, which sale, or
			 that of the land which we earnestly desire, would enable mrs Marks to pay up every thing now remaining due. indeed the estate should
			 have been again aided from my own funds, but that my crop of the last year remains still unsold, having offered it in Richmd for 3¼ D. a barrel without success. should the sale of the negro take place, there shall
			 be no further delay. one of them, the woman Isabel, died some time ago, so that only one remains
			 able to work, except him we are endeavoring to sell.I
			 duly recieved the volume of mr McCalla’s sermons. their style is remarkably good, and never I think did any compositions bear stronger internal proofs of the pure virtue and piety of their author.
			 we are all here anxious
			 for peace. and altho’ the late embarcation of 8000 men for America discourages some, it does not me. these are no more than such an additional force as England would chuse to place in her
			 American
			 possessions in a time of peace. I know that war would be congenial with her hatred of us: but her own interests, and the wishes of all mankind for peace will probably prevail. the two causes of
			 war,
			 blockade & impressment being at an end with the war, if neither party has new views, peace must follow, and I am very much persuaded it will. Accept the assurance of my great esteem & respect.
          Th:
            Jefferson
        